DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 27 November 2020 wherein: claims 1, 7, and 21 are amended; claims 14, 18, 20, and 32 are canceled; claims 1-13, 15-17, 19, and 21-31 are pending.

Response to Arguments
	Examiner acknowledges the prior nonstatutory double patenting rejection has been overcome by the Terminal Disclaimer filed 27 November 2020.
	Examiner acknowledges the prior claim objections and 35 USC 112(b) rejections have been overcome by amendment, except for those 35 USC 112(b) rejections remaining below.
Applicant's arguments filed 27 November 2020 with respect to the rejections of the claims under 35 USC 103 have been fully considered but they are not persuasive.
and the radial location of an anomaly within the cement of a multi-tubular wellbore environment, thereby primarily detecting multi-scatter radiation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 recites “a plurality of detectors used to measure the density of cement annuli and variations in density within at various depths of investigation to create a three-dimensional map of the cement annuli”, which is suggested by the prior art as described in the rejection below. While Applicant’s arguments and specification described features (described above) which are not suggested by the cited prior art, these features are not claimed. Therefore the rejection of claim 1 is maintained.
	Regarding the remainder of the pending claims, Examiner refers to the above response regarding claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-17, 19, and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites the limitation “the density” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 2-13, 15-17, and 19, the claims are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk (GB 2497857) in view of Sofiienko (US 2015/0177409).

Regarding claim 1, as best understood, Smaardyk discloses an x-ray based cement evaluation tool 400A for measurement of a density of material volumes (different weight densities of cement; Smaardyk, page 23, lines 8-25, fig. 13), wherein the tool 400A uses x-rays (x-rays recited in Smaardyk, page 9, lines 20-27) to illuminate a formation 404 surrounding a borehole 402 and a plurality of detectors 426 used to measure a density of cement annuli 420 and variations in density within (e.g., standard weight cement 442 and light weight cement 440; Smaardyk, page 23, lines 8-25; fig. 13; plurality of detectors 426 recited in Smaardyk, page 24, lines 13-14), said tool further comprising: an internal length comprising a sonde section 230, wherein said sonde section 230 further comprises an x-ray source 220 (Smaardyk, page 9, lines 11-27, fig. 2); a radiation shield 248 for radiation measuring detectors 240 (Smaardyk, page 12, lines 4-10, fig. 2); sonde-dependent electronics 260 (Smaardyk, page 9, lines 17-18, fig. 2); and a plurality of tool logic electronics (262, 263) and power supply units 264 (Smaardyk, page 13, lines 15-23, fig. 2).
	Smaardyk does not expressly disclose the measurements are at various depths of investigation to create a three-dimensional map of the cement annuli.
	Sofiienko discloses measuring at various depths of investigation (distances d through the borehole) to create a three-dimensional map of cement annuli (Sofiienko, par. [0002]-[0003], [0049]-[0050], [0052], [0065], fig. 1, claims 20, 27, 38).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk in view of the teachings of Sofiienko so that the measurements are at various depths of investigation to create a three-dimensional map of the cement annuli.
Sofiienko of being able to perform quality inspections to ensure long-term operability of the well (Sofiienko, par. [0002]-[0003]).

	Regarding claim 4, as best understood, Smaardyk modified teaches the tool of claim 1, wherein the tool 200 is configured so as to permit through-wiring (connecting electronics 260 to detectors 240 and source 220 as seen Smaardyk, in fig. 2, page 13, lines 8-23).

	Regarding claim 7, as best understood, Smaardyk modified teaches the tool of claim 1, wherein an x-ray source energy is capable of being modulated (amplitude, frequency, phase modulated, or any combination thereof; Smaardyk, page 9, lines 20-27) to modify an optimum-detector axial offset in order to assist with creation of response sensitivity functions (adjusting source to detector spacing to adjust segmented views (Smaardyk, page 15, lines 15-23).

	Regarding claim 13, as best understood, Smaardyk modified teaches the tool of claim 1, wherein the tool is powered by a battery (Smaardyk, page 13, line 16).
	Smaardyk modified does not expressly disclose batteries.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have duplicated the battery, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).


	Regarding claim 17, as best understood, Smaardyk modified teaches the tool of claim 1, wherein x-ray source energies are modulated (amplitude, frequency, phase modulated, or any combination thereof; Smaardyk, page 9, lines 20-27) to modify an optimum-detector axial offset in order to assist with creation of response sensitivity functions (adjusting source to detector spacing to adjust segmented views (Smaardyk, page 15, lines 15-23).

Claims 2-3, 6, 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Sofiienko as applied to claim 1 above, and further in view of Orban (US 2008/0061225).

	Regarding claim 2, as best understood, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose a detector that is used to measure casing standoff such that other detector responses are compensated for tool stand-off and centralization.
	Orban discloses a detector that is used to measure casing (casing, Orban, par. [0187]) standoff such that other detector responses (used for imaging) are compensated for tool stand-off and centralization (full compensation including determining centralization by measuring standoff versus azimuth; Orban, par. [0122]-[0128]).
Smaardyk in view of the teachings so Orban to include a detector that is used to measure casing standoff such that other detector responses are compensated for tool stand-off and centralization.
	One would have been motivated to do so do so to gain an advantage recited in Orban of improving imaging performance (Orban, par. [0125]).

	Regarding claim 3, as best understood, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose said shield further comprises tungsten.
	Orban discloses a shield comprises tungsten (Orban, par. [0017]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Orban so that the shield comprises tungsten, since it has been held to be obvious to select a known material based on its suitability for its intended use. See MPEP 2144.07.
	One would have been motivated to have the shield comprise tungsten to gain an advantage recited in Orban of using a heavy metal to suppress undesired radiation (Orban, par. [0017]).

	Regarding claim 6, as best understood, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose a shortest-axial offset imaging detector array is configured to distribute incoming photons into energy classifications such that photoelectric measurements may be made.
Orban discloses a shortest-axial offset imaging detector array (short spacing detectors used in “spine & ribs” processing; Orban, par. [0161]-[0165]) is configured to distribute (in conjunction with the long spacing detectors used in “spine & ribs” processing; Orban, par. [0161]-[0165]) incoming photons into energy classification such that photoelectric measurements may be made (Orban, par. [0008]-[0009], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Orban so that a shortest-axial offset imaging detector array is configured to distribute incoming photons into energy classifications such that photoelectric measurements may be made.
	One would have been motivated to do so to gain an advantage recited in Orban of allowing for cancellation of effects of mud cake (Orban, par. [0161]).

	Regarding claim 8, as best understood, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose the tool is combinable with other measurement tools comprising one or more of neutron-porosity, natural gamma and array induction tools.
	Orban discloses a sensor array capable of X-ray and neutron-porosity measurements (Orban, par. [0008]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Orban so that the tool (performing x-ray measurements) is combinable with 
	One would have been motivated to do so gain an advantage recited in Orban of permitting a single controller to gather multiple types of measurements, including x-ray and neutron-porosity measurements (Orban, par. [0008]).

	Regarding claim 10, as best understood, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose the tool determines a position, distribution and volume of fractures, either natural or artificial, within the formation surrounding the borehole.
	Orban discloses a tool determines a position, distribution and volume of fractures (cracks; assessing the presence of local damage, such as cracks, Orban, par. [0198], including azimuthal discrimination, Orban, par. [0033], and depth, Orban, par. [0125]), together determine position, distribution, and volume of cracks), either natural or artificial (i.e., by definition the cracks must be natural or artificial, in the inclusive “or” sense), within a formation (well) surrounding borehole (Orban, par. [0198]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Orban so that the tool determines a position, distribution and volume of fractures, either natural or artificial, within the formation surrounding the borehole.
	One would have been motivated to do so to gain an advantage recited in Orban of being able to evaluate the state of tubulars in a well (Orban, par. [0198]).

Regarding claim 16, as best understood, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose a shortest-axial offset detector is configured to distribute incoming photons into energy classifications such that photoelectric measurements may be made.
	Orban discloses a shortest-axial offset detector (short spacing detectors used in “spine & ribs” processing; Orban, par. [0161]-[0165]) is configured to distribute (in conjunction with the long spacing detectors used in “spine & ribs” processing; Orban, par. [0161]-[0165]) incoming photons into energy classification such that photoelectric measurements may be made (Orban, par. [0008]-[0009], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Orban so that a shortest-axial offset detector is configured to distribute incoming photons into energy classifications such that photoelectric measurements may be made.
	One would have been motivated to do so to gain an advantage recited in Orban of allowing for cancellation of effects of mud cake (Orban, par. [0161]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Sofiienko as applied to claim 1 above, and further in view of Groves (US 2013/0308753) and Orban.

Regarding claim 5, as best understood, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose a plurality of reference detectors is used to monitor an azimuthal output of the x-ray source.
	Groves discloses a reference detector 212 is used to monitor an output of an x-ray source 210 (Groves, par. [0019], [0022], fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Groves so that a reference detector is used to monitor an output of the x-ray source.
	One would have been motivated to do so to gain an advantage recited in Groves of ensuring a stable flux of emitted X-rays (Groves, par. [0022]).
	Smaardyk modified does not expressly disclose using a plurality of reference detectors to monitor an azimuthal output.
	Orban discloses a plurality of reference detectors (at least one detector in par. [0124]) to monitor an azimuthal output (Orban, par. [0124]-[0125]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Orban to use a plurality of reference detectors to monitor an azimuthal output.
	One would have been motivated to do so to gain an advantage recited in Orban of achieving better imaging performance (Orban, par. [0125]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Sofiienko as applied to claim 1 above, and further in view of Berkcan (US 2016/0061991).

	Regarding claim 9, as best understood, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose an azimuthally segmented acoustic measurement is integrated into the tool.
	Berkcan discloses an azimuthally segmented acoustic measurement is integrated into a tool 104 (Berkcan, par. [0020]-[0021], [0029]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Berkcan so that an azimuthally segmented acoustic measurement is integrated into the tool.
	One would have been motivated to do so to gain an advantage recited in Berkcan of combining acoustic and x-ray measurements to determine the integrity of a well structure (Berkcan, par. [0020]).

	Regarding claim 19, as best understood, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose azimuthally segmented acoustic measurements are integrated into the tool.
	Berkcan discloses azimuthally segmented acoustic measurements are integrated into a tool 104 (Berkcan, par. [0020]-[0021], [0029]).
Smaardyk in view of the teachings of Berkcan so that azimuthally segmented acoustic measurements are integrated into the tool.
	One would have been motivated to do so to gain an advantage recited in Berkcan of combining acoustic and x-ray measurements to determine the integrity of a well structure (Berkcan, par. [0020]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Sofiienko as applied to claim 1 above, and further in view of Villegas (US 2011/0285398).

	Regarding claim 11, as best understood, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose the tool is integrated into a logging-while-drilling assembly.
	Villegas discloses a tool is integrated into a logging-while-drilling assembly (Villegas, par. [0062]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Villegas so that the tool is integrated into a logging-while-drilling assembly.
	One would have been motivated to do so to save time by logging while drilling as compared to drilling first, then logging.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Sofiienko as applied to claim 1 above, and further in view of Mumby (US 4,386,422).

	Regarding claim 12, as best understood, Smaardyk modified teaches the tool of claim 1, wherein the tool is powered by a battery (Smaardyk, page 13, line 16).
	Smaardyk modified does not expressly disclose the tool is powered by mud-turbine generators.
	Mumby discloses a tool is powered by a battery or mud-turbine generator (Mumby, col. 4 ln. 50-61).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Mumby so that the tool is powered by a mud-turbine generator.
	One would have been motivated to do so to take advantage of the mud used for drilling a borehole such as disclosed by Mumby (Mumby, col. 3, ln. 41-49) for providing power.
	While Smaardyk modified teaches a mud-turbine generator as described above, Smaardyk modified does not expressly disclose mud-turbine generators.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have duplicated the mud-turbine generator, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).
.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Sofiienko as applied to claim 1 above, and further in view of Groves.

	Regarding claim 15, as best understood, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose a plurality of reference detectors is used to monitor an output of the x-ray source.
	Groves discloses a reference detector 212 is used to monitor an output of an x-ray source 210 (Groves, par. [0019], [0022], fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Groves so that a reference detector is used to monitor an output of the x-ray source.
	One would have been motivated to do so to gain an advantage recited in Groves of ensuring a stable flux of emitted X-rays (Groves, par. [0022]).
	
Claims 21, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Zhang (US 2017/0045640) and Sofiienko.

	Regarding claim 21, Smaardyk discloses a method of x-ray based cement evaluation (using tool 400A) for measuring density of material volumes (different weight Smaardyk, page 23, lines 8-25, fig. 13) within single, dual and multiple-casing wellbore environments (single casing with casing 437, Smaardyk, page 23, lines 8-25; dual and multiple casings with inner casing 412 and outer casing 410, Smaardyk, page 18, lines 15-27), wherein said method comprises: illuminating a formation 404 surrounding a borehole 402 using x-rays (x-rays recited in page 9, lines 20-27; Smaardyk, page 23, lines 8-25, fig. 13); using a plurality of detectors 426 to measure a density of cement annuli 420 and any variations in density within (e.g., standard weight cement 442 and light weight cement 440; Smaardyk, page 23, lines 8-25; fig. 13; plurality of detectors 426 recited in Smaardyk, page 24, lines 13-14); and illuminating a casing 437 surrounding a borehole 402 using x-rays (Smaardyk, page 23, lines 8-25; fig. 13).
	Smaardyk does not expressly disclose using a plurality of multi-pixel imaging detectors to measure a thickness of the casing.
	Zhang discloses using a plurality of multi-pixel imaging detectors (detectors in detector array 506 having pixels 518) to measure a thickness of a casing (Zhang, par. [0025], [0038]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk in view of the teachings of Zhang to include using a plurality of multi-pixel imaging detectors to measure a thickness of the casing.
	One would have been motivated to do so to gain an advantage recited in Zhang of achieving accuracy on the order of one millimeter using a pixel size on the order of one millimeter (Zhang, par. [0037]).

	Smaardyk modified does not expressly disclose the density measurements are at various depths of investigation, deconvolving the detector responses and creating a three-dimensional map of the cement annuli.
	Sofiienko discloses using detectors to measure a density of cement annuli and variations in density within at various depths of investigation (distances d through the borehole), deconvolving the detector responses and creating a three-dimensional map of the cement annuli (Sofiienko, par. [0002]-[0003], [0049]-[0050], [0052], [0065], fig. 1, claims 20, 27, 38).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Sofiienko to include the density measurements are at various depths of investigation, deconvolving the detector responses and creating a three-dimensional map of the cement annuli.
	One would have been motivated to do so to gain an advantage recited in Sofiienko of being able to perform quality inspections to ensure long-term operability of the well (Sofiienko, par. [0002]-[0003]).

	Regarding claim 25, Smaardyk modified teaches the method of claim 21, and for the further limitations of claim 25, Examiner refers to the rejection of claim 7 above.

	Regarding claim 31, Smaardyk modified teaches the method of claim 21, and for the further limitations of claim 31, Examiner refers to the rejection of claim 17 above.

Claims 22, 24, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Zhang and Sofiienko as applied to claim 21 above, and further in view of Orban.

	Regarding claim 22, Smaardyk modified teaches the method of claim 21, and for the further limitations of claim 22, Examiner refers to the rejection of claim 2 above.

	Regarding claim 24, Smaardyk modified teaches the method of claim 21, and for the further limitations of claim 24, Examiner refers to the rejection of claim 6 above.

	Regarding claim 26, Smaardyk modified teaches the method of claim 21, and for the further limitations of claim 26, Examiner refers to the rejection of claim 8 above.

	Regarding claim 28, Smaardyk modified teaches the method of claim 21, and for the further limitations of claim 28, Examiner refers to the rejection of claim 10 above.

	Regarding claim 30, Smaardyk modified teaches the method of claim 21, and for the further limitations of claim 30, Examiner refers to the rejection of claim 16 above.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Zhang and Sofiienko as applied to claim 21 above, and further in view of Groves and Orban.

	Regarding claim 23, Smaardyk modified teaches the method of claim 21, and for the further limitations of claim 23, Examiner refers to the rejection of claim 5 above.
	
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Zhang and Sofiienko as applied to claim 21 above, and further in view of Berkcan.

	Regarding claim 27, Smaardyk modified teaches the method of claim 21, and for the further limitations of claim 27, Examiner refers to the rejection of claim 9 above.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Zhang and Sofiienko as applied to claim 21 above, and further in view of Groves.

Regarding claim 29, Smaardyk modified teaches the method of claim 21, and for the further limitations of claim 29, Examiner refers to the rejection of claim 15 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884